         Case 4:20-cv-05309-PJH Document 182 Filed 01/12/21 Page 1 of 2

                   UNITED STATES COURT OF APPEALS
                                                                   FILED
                           FOR THE NINTH CIRCUIT
                                                                   JAN 12 2021
                                                                  MOLLY C DWYER, CLERK
                                                                   U S COURT OF APPEALS




 COLIN SCHOLL and LISA STRAWN,                 No. 20-16915
 on behalf of themselves and all others
 similarly situated,
                                               D.C. No. 4:20-cv-05309-PJH
               Plaintiffs - Appellees,         U.S. District Court for Northern
                                               California, Oakland
 JOHN GALVAN,
                                               MANDATE
               Intervenor-Plaintiff -
 Appellee,

 JEFFREY OLSON,

               Intervenor - Pending,

 PATRICK TAYLOR,

               Intervenor-Plaintiff -
 Appellee,

   v.

 STEVEN TERNER MNUCHIN, in his
 official capacity as the Secretary of the
 U.S. Department of Treasury; et al.,

               Defendants - Appellants.


        The judgment of this Court, entered November 20, 2020, takes effect this

date.
       Case 4:20-cv-05309-PJH Document 182 Filed 01/12/21 Page 2 of 2

      This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: Nixon Antonio Callejas Morales
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
